Case 1:16-cv-03311-ELH Document 133-2 Filed 01/27/21 Page 1 of 19

                                                                     Page 1
                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND
     -------------------------------X
     MARYLAND SHALL ISSUE, INC.,             :
     et al.,                                 :
                                             :   Case No:
                  Plaintiffs                 :   16-cv-3311-MJG
                                             :
                        -vs-                 :   Pages 1 - 109
                                             :
     LAWRENCE HOGAN, in his                  :
     capacity of Governor of                 :
     Maryland, et al.,                       :
                                             :
                  Defendants                 :
     -------------------------------X



                      Deposition of James Johnson
                           Baltimore, Maryland
                        Tuesday, March 13, 2018




     Reported by:      Kathleen M. Vaglica, RPR, RMR
     Job No:     390081


                          MAGNA LEGAL SERVICES
                             (866) 624-6221


                                                                    EXHIBIT
                                                                       1
Case 1:16-cv-03311-ELH Document 133-2 Filed 01/27/21 Page 2 of 19

                                                                    Page 14
 1   that?

 2          A.    I did not prepare the document.           However,

 3   I was involved in dialogue with Ms. Katz on one or

 4   more occasions over the last several months that I

 5   believe was used to help identify the areas that I

 6   could address.

 7          Q.    All right.     This says you were a hybrid

 8   fact and expert witness.         Can you tell me what that

 9   means to you?

10          A.    I cannot help out with hybrid fact.               I do

11   believe, though, that I possess an extensive amount

12   of knowledge of local and national gun law, efforts

13   to address current state and federal laws that

14   regulate purchasing, possessing guns.

15                I have testified extensively on the gun

16   issue in Maryland's legislature.            I have written on

17   the topic for the past seven years and read

18   significant material related to the gun issue.

19          Q.    Do you have a list of your published

20   articles on the area of gun policy?

21          A.    No.

22          Q.    Do you have them with you in the box?
Case 1:16-cv-03311-ELH Document 133-2 Filed 01/27/21 Page 3 of 19

                                                                    Page 16
 1                We've addressed gun violence restraining

 2   orders recently and provided detail of what, as an

 3   organization, we felt was necessary.             Keep in mind

 4   that organization, the gun partnership, represents

 5   the nine leading and largest law enforcement

 6   management organizations nationwide, so we speak on

 7   behalf of those organizations.

 8          Q.    All right.     And in terms of the training

 9   that the Law Enforcement Partnership recommends for

10   would-be gun owners, you said there's no specific

11   hours that you recommend; is that correct?

12          A.    No, I don't recall actually placing a

13   number of hours.       It's more the skills, and it's up

14   to each state to decide what's reasonable.

15          Q.    And does the Law Enforcement Partnership

16   recommend a live fire component of such training?

17          A.    We have not addressed a live component

18   exercise.

19          Q.    Now, has the Law Enforcement Partnership

20   recommended fingerprinting prior to the purchase of

21   handguns?

22          A.    We have not addressed fingerprinting, but
Case 1:16-cv-03311-ELH Document 133-2 Filed 01/27/21 Page 4 of 19

                                                                    Page 17
 1   I would add that I strongly believe, as chairman of

 2   the organization, both measures are reasonable

 3   before one is issued, you know, license to purchase

 4   a weapon.

 5          Q.    By both measures are you saying

 6   fingerprinting and training?

 7          A.    I do believe that they are reasonable,

 8   yes.

 9          Q.    But there is no publication by the Law

10   Enforcement Partnership recommending fingerprinting?

11          A.    No.

12          Q.    And there's no publication by the Law

13   Enforcement Partnership recommending a permit to

14   purchase scheme; correct?

15                MS. KATZ:     Objection.

16                THE WITNESS:      I do believe you're going to

17   find documents in the file that indicate states that

18   have licensing training do show a decrease in gun

19   violence.     We have used Dan Webster's material

20   extensively to develop our position, his research.

21   BY MR. SWEENEY:

22          Q.    Well, what I'm asking, is there any
Case 1:16-cv-03311-ELH Document 133-2 Filed 01/27/21 Page 5 of 19

                                                                    Page 18
 1   publication by the Law Enforcement Partnership that

 2   recommends a permit to purchase scheme prior to

 3   handgun ownership?

 4                MS. KATZ:     Objection as to form.

 5                THE WITNESS:      Answer the question?

 6                MS. KATZ:     Oh, sure.     Yes.    Sorry.

 7                THE WITNESS:      I'm going to say no without

 8   sitting down and going through each and every

 9   document again.

10   BY MR. SWEENEY:

11          Q.    All right.     We'll give you an opportunity

12   to break to refresh your recollection by going

13   through your documents to see if you can find any

14   publication by the partnership that recommends a

15   permit to purchase, but as you sit here right now,

16   you can't think of anyone; correct?

17          A.    No.   No, sir.

18          Q.    Thank you.     So the subject matter that has

19   been set forth in Exhibit 36 for your testimony

20   starts with the requirements of the Handgun

21   Qualification License.         Are there any requirements

22   other than the training and fingerprinting that we
Case 1:16-cv-03311-ELH Document 133-2 Filed 01/27/21 Page 6 of 19

                                                                    Page 23
 1   Maryland?

 2          A.    I can't recall seeing a report of an

 3   individual who used false identification to buy a

 4   weapon.     I have seen several reports of individuals

 5   who bought weapons under a straw purchasing scheme.

 6          Q.    We'll get to that in a moment, but let's

 7   focus now on false identification.            Other than these

 8   conversations you've had with gun squads, you have

 9   no information at all about false identification

10   purchase of handguns in Maryland; correct?

11                MS. KATZ:     Objection as to form.        You can

12   answer, if you can.

13                THE WITNESS:      I do not possess statistics

14   on the prevalence of false identification used.

15   BY MR. SWEENEY:

16          Q.    So you're not in a position to say that

17   the initiation of the HQL application fingerprinting

18   process in 2013 has made any difference on the

19   extent to which individuals are able to purchase

20   handguns with false identification in Maryland?

21                MS. KATZ:     Objection to the form.        You can

22   answer.
Case 1:16-cv-03311-ELH Document 133-2 Filed 01/27/21 Page 7 of 19

                                                                    Page 25
 1   adult life that individuals are very concerned about

 2   the government possessing their fingerprints for

 3   various reasons that they'll have to explain.

 4          Q.    And that's true for all Maryland citizens;

 5   correct?

 6                MS. KATZ:     Objection as to form.        You can

 7   answer, if you can.

 8                THE WITNESS:      I can't answer that.

 9   BY MR. SWEENEY:

10          Q.    Now, do we have any information as to

11   whether or not the fingerprinting requirement has

12   caught anyone who was a straw purchaser?

13                MS. KATZ:     Objection to form.       You can

14   answer.

15                THE WITNESS:      I don't possess that

16   information.

17   BY MR. SWEENEY:

18          Q.    All right.     Do you have any data on the

19   extent to which straw purchases of handgun occurred

20   in Maryland prior to the Handgun Qualification

21   License requirement being initiated?

22          A.    Yes.
Case 1:16-cv-03311-ELH Document 133-2 Filed 01/27/21 Page 8 of 19

                                                                    Page 33
 1   can answer, if you know.

 2                THE WITNESS:      I don't know if they are

 3   trained to.      I would hope, I would think that most

 4   responsible gun owners that take the initiative to

 5   be a trainer have pride in their work, and they

 6   don't want to see someone that shouldn't have a

 7   weapon obtain one.

 8   BY MR. SWEENEY:

 9          Q.    So, if an individual passes a NICS check,

10   passes the additional Maryland State Police

11   background check, including any incidence of

12   commitment to a mental institution or adjudication

13   of mental defectiveness, the Handgun Qualification

14   License you expect will weed out more individuals

15   based on mental incompetence because the instructors

16   in the training program will weed them out; is that

17   what you're saying?

18                MS. KATZ:     Objection.

19                THE WITNESS:      I do believe that's the

20   case, yes.

21   BY MR. SWEENEY:

22          Q.    And do you know if the Maryland State
Case 1:16-cv-03311-ELH Document 133-2 Filed 01/27/21 Page 9 of 19

                                                                    Page 34
 1   Police has issued any guidelines or standards for

 2   the instructors to use in that regard?

 3          A.    I do not know.

 4          Q.    Do you know if there are any written

 5   instructions that the instructors are expected to do

 6   that with the individuals who they train?

 7          A.    I do not know.

 8          Q.    So do you have anything other than a hope

 9   that this would occur to support your opinion that

10   the training will weed out such individuals?

11          A.    I've been around gun, guns, trainers,

12   educational range process for over 40 years, and

13   it's been my experience that individuals that take

14   the time and effort and the initiative to become

15   knowledgeable about weapons and go so far as to take

16   the additional step to become a trainer, which is

17   quite advanced, I would have confidence that that

18   individual would call someone out that obviously

19   suffered from an impairment or a condition that

20   alarmed them.      I do not think they would pass that

21   individual on.

22                I feel strongly about that.          I think they
Case 1:16-cv-03311-ELH Document 133-2 Filed 01/27/21 Page 10 of 19

                                                                     Page 35
 1    would.     I base that on my nearly 40 years of

 2    experience dealing with weapons, firearms, ranges,

 3    gun shops, gun shop owners.

 4          Q.     Do you have any facts or data that

 5    indicate on how many occasions such individual with

 6    impairments or other conditions that make them

 7    unsuitable to be a gun owner purchased handguns in

 8    Maryland prior to the Handgun Qualification License

 9    being initiated?

10                 MS. KATZ:     Objection as to form, but you

11    can answer, if you know.

12                 THE WITNESS:     No, I do not.

13    BY MR. SWEENEY:

14          Q.     And I take it you also don't have any such

15    data or information about incidents in which such

16    individuals have or have not been able to obtain

17    handguns after the Handgun Qualification License?

18          A.     No, I do not.

19          Q.     What do you understand the Handgun

20    Qualification License training program consists of

21    precisely?

22          A.     An overview of Maryland law regarding when
Case 1:16-cv-03311-ELH Document 133-2 Filed 01/27/21 Page 11 of 19

                                                                     Page 41
 1    more significant in its scope and certainly

 2    information when you're taught that by another

 3    individual.

 4          Q.     Do you have any studies of the behavior of

 5    straw purchasers that would support your opinion in

 6    this regard?

 7          A.     No.

 8          Q.     The second topic of testimony is

 9    investigate the origins of firearms used in crime in

10    Baltimore County.       What information do you have

11    about the origins of firearms used in crime in

12    Baltimore County?

13          A.     We would track the use of firearms on a

14    regular, you know, yearly basis.           We determined

15    individual crimes, what type of weapon was used.                 We

16    worked closely with ATF in tracing systems.              I was

17    instrumental in developing a gun squad in the

18    Baltimore County Police Department that tracked the

19    use of weapons and crimes of violence, illegal

20    purchasing of weapon, illegal purchases of

21    ammunition, and then actually targeting known

22    prohibited individuals that were believed to be or
Case 1:16-cv-03311-ELH Document 133-2 Filed 01/27/21 Page 12 of 19

                                                                     Page 50
 1    with the training that's offered under the Handgun

 2    Qualification License?

 3          A.     No.   In my notes I'm sure it details the

 4    elements of the training.

 5          Q.     All right.     Now, item 6 mentions training

 6    on safe handgun use and storage practices can

 7    prevent accidental gun injury and death; correct?

 8          A.     Mm-hmm.

 9          Q.     Do you have any information, any data on

10    the prevalence of accidental gun injury and death

11    prior to the initiation of the Handgun Qualification

12    License in Maryland?

13          A.     My data would be national.         Again, this is

14    an area that I could likely answer by taking

15    extensive time and conducting research into Maryland

16    specifically.      Across the nation today, it is

17    accepted that over 100,000 individuals are injured

18    either accidentally or in crimes of violence, 12,000

19    individuals killed by homicide.

20                 The cost of firearms violence in America

21    today, there's a Police Executive Research Forum

22    Study that indicates in six cities alone in a
Case 1:16-cv-03311-ELH Document 133-2 Filed 01/27/21 Page 13 of 19

                                                                     Page 51
 1    one-month period of time the cost is $38 million as

 2    a result of gun violence and accidental or suicide

 3    by use of guns.      I believe this training could help

 4    address one or more of those areas.

 5          Q.     Can we try to pull apart your

 6    understanding of the prevalence of accidental gun

 7    injury and death as opposed to the other categories

 8    of intentional criminal acts and suicide?

 9          A.     I can tell you, as a police officer, I've

10    handled a number of accidental discharges involving

11    children and/or adults.         I'll bring your attention,

12    just last within the last 24 hours in Harford County

13    an individual cleaning his gun shot and killed

14    himself.     It's quite common.       It's quite frequent to

15    have accidental gun discharges.           Again, even amongst

16    police officers, it's not an infrequent event.

17          Q.     Can you point to any data that quantifies

18    quite common and quite frequent?           How many

19    accidental shootings are occurring each day, each

20    year in this country?

21          A.     I believe that material is available.              I

22    do not possess it.       Again, it would require
Case 1:16-cv-03311-ELH Document 133-2 Filed 01/27/21 Page 14 of 19

                                                                     Page 52
 1    research, time, and resources.

 2          Q.     Which you have not done in advance of your

 3    opinion in this case?

 4          A.     No, sir.

 5          Q.     All right.     And you also don't have any

 6    such information specifically about Maryland;

 7    correct?

 8          A.     That's correct.

 9          Q.     Item 7 of your testimony talks about the

10    live fire requirement.        We already discussed that.

11    Is there anything else about your opinion with

12    respect to the live fire requirement that you'd like

13    to address?

14          A.     Well, personally, I think just firing one

15    round is not adequate, but I do not think the

16    requirement to show proficiency in discharging a

17    round is unreasonable.        Again, I would draw your

18    attention to the process of actually chambering a

19    round, which is an exercise in and of itself.              And,

20    you know, the average individual that's new to guns,

21    I think, would struggle working that mechanism of

22    the weapon, and I'm sure that's a necessary
Case 1:16-cv-03311-ELH Document 133-2 Filed 01/27/21 Page 15 of 19

                                                                     Page 85
 1    30 seconds I could have prevented.            I just don't

 2    know.

 3    BY MR. SWEENEY:

 4          Q.     All right.     Is it the case that Baltimore

 5    County police cannot always respond and do not

 6    always respond to reports of home invasions in

 7    Baltimore County in time to prevent any harm

 8    occurring to the homeowners and other lawful

 9    occupants?

10                 MS. KATZ:     Objection as to form, but you

11    can answer, if you know.

12                 THE WITNESS:     I'm comfortable in stating

13    that there may be one or more cases where a

14    homeowner or individual was harmed because the

15    officer got there 5.20 seconds instead of three

16    minutes.     I suppose you could find a case like that.

17    BY MR. SWEENEY:

18          Q.     Do you have any data one way or the other

19    on that?

20          A.     No.   No.

21          Q.     Do you know how often firearms are used

22    defensively by citizens in Baltimore County?
Case 1:16-cv-03311-ELH Document 133-2 Filed 01/27/21 Page 16 of 19

                                                                     Page 86
 1          A.     I have no data.

 2          Q.     All right.     And do you have any

 3    information on the extent to which handguns are used

 4    in self-defense in Baltimore County?

 5          A.     I have no data, but I'm aware of specific

 6    circumstances.

 7          Q.     Okay.   In your experience, are handguns

 8    used in self-defense more frequently than long guns

 9    in Baltimore County?

10          A.     Yes.

11          Q.     Can you estimate the percentage?

12          A.     I'd say probably 70 percent of the cases

13    handguns are used.

14          Q.     All right.     Is there any difference in the

15    Baltimore County's average response time for a home

16    invasion, a burglary, or a domestic violence event?

17                 MS. KATZ:     Objection as to form, but you

18    can answer, if you know.

19                 THE WITNESS:     Ask the question again.

20    BY MR. SWEENEY:

21          Q.     Sure.   We talked about you thought it was

22    about a four-minute average response time for a
Case 1:16-cv-03311-ELH Document 133-2 Filed 01/27/21 Page 17 of 19

                                                                     Page 88
 1          Q.     Do you have any data on how often

 2    homeowners have had to use handguns to protect

 3    themselves in their homes?

 4          A.     No.

 5          Q.     Do you believe the constitution protects

 6    the right of law abiding citizens to engage in armed

 7    self-defense in the home?

 8                 MS. KATZ:     Objection as to form.        You can

 9    answer.

10                 THE WITNESS:     I believe state law allows

11    one to protect themselves in their home, yes.

12    BY MR. SWEENEY:

13          Q.     All right.     And you don't have an opinion

14    one way or the other what the constitution provides?

15                 MS. KATZ:     Objection.

16                 THE WITNESS:     No.

17    BY MR. SWEENEY:

18          Q.     All right.     Do you ever swear an oath to

19    uphold the constitution?

20          A.     I have.

21          Q.     All right.     And do you have any

22    understanding what the Second Amendment comprises?
Case 1:16-cv-03311-ELH Document 133-2 Filed 01/27/21 Page 18 of 19

                                                                     Page 90
 1    any greater need to defend themselves with handguns

 2    in the home than law abiding citizens?

 3          A.     No.

 4                 MS. KATZ:     Objection as to form.

 5    BY MR. SWEENEY:

 6          Q.     I think we talked generally about the

 7    frequency that handguns are used in crime in

 8    Baltimore County.       Do you have any data with respect

 9    to how often or what percentage of crime guns are

10    handguns in Baltimore County?

11          A.     No.

12          Q.     And do you have any data on the percentage

13    of handguns that are crime guns that are not

14    illegally owned or possessed at the time they are

15    used in crime?

16          A.     In Baltimore County?

17          Q.     Yes.

18          A.     No.

19          Q.     How many in Maryland generally?

20          A.     Not in Maryland, no.

21          Q.     Do you have any information about how many

22    Baltimore County officers were shot by legally
Case 1:16-cv-03311-ELH Document 133-2 Filed 01/27/21 Page 19 of 19

                                                                     Page 91
 1    purchased handguns?

 2          A.     Yes.   It's not in the file, but those are

 3    records that are retrievable.

 4          Q.     All right.     As you sit here today, do you

 5    have any recollection of how often Baltimore County

 6    police officers have been shot by legally purchased

 7    handguns?

 8          A.     I'm aware of four incidents.

 9          Q.     Do you have any information as to whether

10    or not handgun crimes in Baltimore County have

11    decreased since the Handgun Qualification License

12    went into effect?

13          A.     I have no information.

14          Q.     Or for Maryland statewide do you know

15    whether or not handgun crimes have decreased since

16    the HQL went into effect?

17          A.     No.

18                 MR. SWEENEY:     Why don't we take another

19    break.

20                 MS. KATZ:     Okay.

21                 (Whereupon, a lunch recess was taken from

22    12:12 to 12:57 p.m.)
